all the rights and liabilities of all the parties, and the district court did not
                certify its order as final. Thus, it did not appear that the challenged order
                was appealable pursuant to NRAP 3A(b)(1).         See Lee v. GNLV Corp., 116
                Nev. 424, 426, 996 P.2d 416, 417 (2000). In response, appellant agrees
                that the rights and liabilities of all the parties were not adjudicated by the
                district court. Accordingly, we conclude that we lack jurisdiction over this
                appeal, and we
                             ORDER this appeal DISMISSED.'




                                          Saitta



                Gibb offs                                    Pickering




                cc: Hon. Nancy L Allf, District Judge
                     Agwara & Associates
                     Eglet Prince
                     Weller Law
                     Clark County District Attorney/Civil Division
                     Eighth District Court Clerk




                      'Appellant's requests to remand this matter to the district court,
                waive any future filing fees, and dismiss this appeal without prejudice are
                denied.

SUPREME COURT
        OF
     NEVADA

                                                        2
(0) )947A